TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-08-00207-CR


Daniel Lee Rodriguez, Appellant

v.


The State of Texas, Appellee





FROM THE DISTRICT COURT OF BURNET COUNTY, 33RD JUDICIAL DISTRICT

NO. 32933, HONORABLE LLOYD DOUGLAS SHAVER, JUDGE PRESIDING



O R D E R
PER CURIAM
The reporter's record was originally due on June 20, 2008.  The court reporter
asked for and was granted a sixty-day extension of time, to August 19, 2008.  The record has not
been received.
The court reporter for the 33rd District Court, Stephanie Larsen, is ordered to file the
reporter's record no later than September 29, 2008.  No further extension of time will be granted. 
See Tex. R. App. P. 37.3(a)(2).
It is ordered September 19, 2008.
 

Before Justices Patterson, Waldrop and Henson
Do Not Publish